USCA4 Appeal: 19-6124      Doc: 40         Filed: 11/03/2022     Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 19-6124


        WILLIAM STAPLES,

                             Petitioner - Appellant,

                      v.

        WARDEN TERRY O’BRIEN, Warden at USP Complex,

                             Respondent - Appellee.



        Appeal from the United States District Court for the Northern District of West Virginia, at
        Elkins. John Preston Bailey, District Judge. (2:16-cv-00018-JPB-JES)


        Submitted: October 13, 2022                                  Decided: November 3, 2022


        Before GREGORY, Chief Judge, and AGEE and HARRIS, Circuit Judges.


        Affirmed as modified by unpublished per curiam opinion.


        William Staples, Appellant Pro Se. Erin K. Reisenweber, Assistant United States Attorney,
        OFFICE OF THE UNITED STATES ATTORNEY, Martinsburg, West Virginia, for
        Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 19-6124        Doc: 40         Filed: 11/03/2022    Pg: 2 of 2




        PER CURIAM

               William Staples appeals the district court’s order, issued on remand from this court,

        see Staples v. O’Brien, 740 F. App’x 275 (4th Cir. 2018) (No. 17-7606), dismissing his 28

        U.S.C. § 2241 petition in which Staples sought to challenge his armed career criminal

        designation based on Johnson v. United States, 576 U.S. 591 (2015). Applying the

        principles as set forth in our recent decision in Slusser v. Vereen, 36 F.4th 590, 594-96 (4th

        Cir. 2022), * we agree with the district court that Staples has failed to satisfy the

        requirements of the savings clause of 28 U.S.C. § 2255(e). While we find no reversible

        error in the court’s dismissal of Staples’ § 2241 petition, because the district court lacked

        jurisdiction over Staples’ petition, Rice v. Rivera, 617 F.3d 802, 807-08 (4th Cir. 2010),

        we modify the district court’s order, Staples v. O’Brien, No. 2:16-cv-00018-JPB-JES

        (N.D.W. Va. Jan. 7, 2019), to reflect that the dismissal is without prejudice, see Ali v.

        Hogan, 26 F.4th 587, 600 (4th Cir. 2022) (recognizing that a dismissal based on a “defect

        in subject matter jurisdiction . . . must be one without prejudice” (internal quotation marks

        omitted)), and affirm the order as modified, see 28 U.S.C. § 2106. We deny Staples’

        motions for summary judgment and for summary disposition. We dispense with oral

        argument because the facts and legal contentions are adequately presented in the materials

        before this court and argument would not aid the decisional process.


                                                                        AFFIRMED AS MODIFIED




               *
                   We held this appeal in abeyance pending a decision in Slusser.

                                                      2